        Case 1:91-cr-00358-KPF Document 341 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                    91 Cr. 358-16 (KPF)
                    -v.-                         ORDER FOR ADMISSION
MAXIMO REYES,                                       PRO HAC VICE

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The motion of GREGORY MICHAEL SERAYDARIAN, Esq. for admission

to practice Pro Hac Vice in the above captioned action is GRANTED.

      Applicant has declared that he is a member in good standing of the bar

of the state of North Carolina; and that his contact information is as follows:

      GREGORY MICHAEL SERAYDARIAN, Esq.
      CADWALADER, WIKERSHAM & TAFT LLP
      227 W. Trade Street
      Charlotte, NC 28202
      Telephone: (704) 348-5151
      gregory.seraydarian@cwt.com

      The applicant having requested admission Pro Hac Vice to appear for all

purposes as counsel for Defendant Maximo Reyes in the above-entitled action;

      IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac

Vice in the above-captioned case in the United States District Court for the

Southern District of New York. All attorneys appearing before this Court are

subject to the Local Rules of the Court, including the Rules governing

discipline of attorneys.

      SO ORDERED.
         Case 1:91-cr-00358-KPF Document 341 Filed 07/16/20 Page 2 of 2




Dated:       July 16, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
